EXHIBIT 10.3
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into by and among
Debt Resolve, Inc., a Delaware corporation, with its principal executive offices
located at 707 Westchester Avenue, Suite L7, White Plains, New York 10604 (the
“Company”), CAMOFI Master LDC, a Cayman Islands limited duration company (the
“Agent”), and each of the purchasers set forth on the counterpart signature
pages hereto (the “Purchasers,” and each a “Secured Party” or together the
“Secured Parties”), and is dated with respect to each of the Purchasers as of
the date noted on each such Purchaser’s counterpart signature page.
 
WHEREAS, in connection with the Securities Purchase Agreement by and among the
parties hereto of even date herewith (the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions contained
therein, to issue and sell to the Purchasers (i) 15% senior secured convertible
promissory notes, or 15% senior secured promissory notes in the case of one
Purchaser, of the Company in the aggregate principal amount of up to Four
Million Dollars ($4,000,000), which includes a $1,000,000 over-allotment option
(together with any note(s) issued in replacement thereof or as a dividend
thereon or otherwise with respect thereto in accordance with the terms thereof,
the “Notes”), a portion of which Notes is convertible into shares of common
stock, par value $.001 per share, of the Company (the “Common Stock”), and (ii)
warrants to purchase shares of Common Stock of the Company (the “Warrants”); and
 
WHEREAS, in order to induce the Purchasers to purchase the Notes and Warrants,
the Company has agreed to grant the Purchasers a first priority security
interest in all of the Company’s Collateral listed in Exhibit A hereto, and to
that end has required the execution and delivery of this Agreement by the
Company.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:
 
1. Incorporation of Recitals. The foregoing Recitals are hereby incorporated
herein in their entirety by this reference.


2. Definitions. The following terms shall have the meanings set forth below:


“Collateral” shall mean all of the items set forth on Exhibit A hereto.


“Patents” shall mean, collectively, all of the Company’s letters patent under
the laws of the United States, all recordings and registrations thereof and
applications therefor, including, without limitation, the inventions described
therein, all reissues, continuations, divisions, renewals, extensions,
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.


“Permitted Liens” shall mean, collectively, the following: (i) liens for current
taxes or other governmental or regulatory assessments which are not delinquent,
or which are being contested in good faith by the appropriate procedures and for
which appropriate reserves are maintained; (ii) liens in favor of the Agent
and/or the Secured Parties; and (iii) licenses or sublicenses of Patents, in
each instance granted to others not interfering in any material respect with the
business of the Company.


--------------------------------------------------------------------------------



“Proceeds” shall mean any consideration received from the sale, exchange, lease
or other disposition of any asset or property which constitutes Collateral, any
other value received as a consequence of the possession of any Collateral and
any payment received from any insurer or other person or entity as a result of
the destruction, loss, theft or other involuntary conversion of whatever nature
of any asset or property that constitutes Collateral.


“Secured Obligations” has the meaning given in Section 3(a) below.


“Security Interest” has the meaning given in Section 3(b) below.


3. Security for Obligations.


(a) This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, conversion, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 363(a) of the Bankruptcy Code, 11 U.S.C.
§362(a)) of all obligations and liabilities of every nature of the Company now
or hereafter existing under or arising out of the Notes, and this Agreement and
all extensions or renewals thereof, whether for principal, interest, (including,
without limitation, interest that, but for the filing of a petition in
bankruptcy with respect to the Company, would accrue on such obligations), fees,
expenses, indemnities or otherwise, whether voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Agent or
any Secured Party as a preference, fraudulent transfer or otherwise (all such
obligations of the Company being the “Secured Obligations”).


(b) Security Interest. As security for the payment or performance, as the case
may be, of the Secured Obligations, the Company hereby creates and grants to the
Agent, its successors and its assigns, for its own benefit and for the pro rata
benefit of the Purchasers, their successors and their assigns, a security
interest in the Collateral (the “Security Interest”). Without limiting the
foregoing, the Agent is hereby authorized to file one or more financing
statements, continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest, naming the Company as debtors and the Agent as secured party.


The Company agrees at all times to keep in all material respects accurate and
complete accounting records with respect to the Collateral, including, but not
limited to, a record of all payments and Proceeds received.


4. Representations and Warranties. The Company represents and warrants as
follows:


(a) Financing Statements. Except for the financing statements in favor of
Secured Parties, at the time of granting the security interest described herein,
no financing statement covering the Collateral or any portion thereof will be on
file in any public office, and except for Permitted Liens, the Company agrees
not to execute or authorize the filing of any such additional financing
statement in favor of any person, entity or governmental agency (whether
federal, state or local) other than Secured Parties as long as any portion of
the Secured Obligations evidenced by the Notes remain unpaid.

2

--------------------------------------------------------------------------------


 
(b) Legal Name. The Company’s exact legal name is as set forth in the first
paragraph of this Security Agreement. The Company shall not change its legal
name or its form of organization without 30 days’ prior written notice to the
Agent.


(c) Title and Authority. The Company has (i) rights in and good title to the
Collateral in which it is granting a security interest hereunder and (ii) the
requisite corporate power and authority to grant to the Agent the Security
Interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other person other than any consent or approval which
has been obtained. The Company has the sole, full and clear title to each of the
Patents shown on Schedule A hereto and the registrations thereof are valid and
subsisting and in full force and effect. None of the Patents has been abandoned
or dedicated, and, except to the extent that the Agent, upon prior written
notice by the Company, shall consent, the Company will not do any act, or omit
to do any act, whereby the Patents may become abandoned or dedicated and shall
notify the Agent immediately if it knows of any reason or has reason to know
that any application or registration may become abandoned or dedicated. The
Company hereby represents and warrants that the Patents shown on Schedule A are
the only issued U.S. patents owned by the Company as of the date of this
Agreement.


(d) Filing. Fully executed Uniform Commercial Code financing statements
containing a description of the Collateral shall have been, or shall be
delivered to the Agent in a form such that they can be, filed of record in every
governmental, municipal or other office in every jurisdiction in which any
portion of the Collateral is located necessary to publish notice of and protect
the validity of and to establish a valid, legal and perfected security interest
in favor of the Agent in respect of the Collateral in which a security interest
may be perfected by filing in the United States and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of Uniform Commercial Code continuation statements.
 
(e) Validity of Security Interest. The Security Interest constitutes a valid,
legal and perfected first priority security interest in all of the Collateral
for payment and performance of the Secured Obligations subject only to Permitted
Liens.


(f) Locations of Collateral; Place of Business. The Company hereby represents
and warrants that all the Collateral is located at the locations listed on
Schedule A hereto and that its federal employer identification number is as set
forth on said Schedule. The Company agrees not to establish, or permit to be
established, any other location for Collateral unless all filings under the
Uniform Commercial Code as in effect in any state or otherwise which are
required by this Agreement or the Notes to be made with respect to the
Collateral have been made and the Agent has a valid, legal and perfected first
priority security interest in the Collateral. The Company confirms that its
chief executive office is located at the office indicated on Schedule A hereto.
The Company agrees not to change, or permit to be changed, the location of its
chief executive office unless all filings under the Uniform Commercial Code or
otherwise which are required by this Agreement or the Notes to be made have been
made and the Agent has a valid, legal and perfected first priority security
interest.
 
3

--------------------------------------------------------------------------------



(g) Incorporation by Reference. The Company hereby makes to each Secured Party
all of the representations and warranties of the Company contained in the
Securities Purchase Agreement, which representations and warranties are
incorporated by reference herein as if fully set forth herein.
 
Covenants and Agreements. The Company covenants and agrees as follows:


(a) Restrictions. The Company agrees that until the Secured Obligations shall
have been satisfied in full, the Company shall not, without the Agent’s prior
written consent, assign, transfer, encumber or otherwise dispose of the
Collateral, or any interest therein, except that the Company may (i) license
(other than on an exclusive basis for all known fields of use for the duration
of the term of the Patent) or grant similar rights and interests on an arm’s
length basis consistent with good industry practice in all or any part of the
Patents to unrelated third parties pursuant to its business, (ii) sell, license
on an exclusive basis for all known fields of use for the duration of the term
of the Patent or otherwise transfer for value all or any part of the Patents
with the prior written consent of the Agent, which consent will not be
unreasonably withheld, provided that the restriction on exclusive licenses shall
terminate beginning on the date that more than one-half of the principal amount
of the Notes secured by the Collateral has been repaid by the Company or has
been converted to Common Stock and (iii) sell inventory in the ordinary course
of business or sell obsolete equipment or inventory for the reasonable fair
value thereof. The Company further agrees that it will not take any action, or
permit any action to be taken by others subject to its control, including
licensees, or fail to take any action, which would affect the validity or
enforcement of the rights transferred to the Secured Parties under this
Agreement.


(b) Defense. The Company shall, at its own cost and expense, take any and all
actions reasonably necessary to defend title to the Collateral owned by it
against all persons and to defend the Security Interest in such Collateral, and
the priority thereof, against any adverse lien of any nature whatsoever (other
than Permitted Liens).


(c) Maintenance. The Company shall at all times and at its own expense maintain
and keep, or cause to be maintained and kept, the Collateral. The Company will
keep the Collateral in good order and repair, and will not waste or destroy the
Collateral or any part hereof, and will make any needful and proper repairs,
renewals, replacements or improvements so that its business may at all times be
properly and advantageously conducted, and will not use the Collateral in
violation of any applicable statute, ordinance or policy of insurance thereon.
Upon prior written notice to the Company, the Agent may enter on the Company’s
property and may examine and inspect the Collateral or the Company’s books,
records, papers and journals at any reasonable time or times, wherever located.
The Company shall perform all acts and execute all documents, including, without
limitation, security agreements with respect to Patents in form suitable for
filing with the United States Patent and Trademark Office hereof requested by
the Agent at any time to evidence, perfect, maintain, record and enforce the
Agent’s interest in the Collateral that consists of Patents or otherwise in
furtherance of the provisions of this Agreement, and the Company hereby
authorizes the Agent to execute and file one or more financing statements (and
similar documents) or copies thereof or of this Agreement with respect to the
Collateral signed only by the Agent. The Company will take all necessary steps
in any proceeding before the United States Patent and Trademark Office or any
similar office or agency of the United States or any State thereof to maintain
each application and registration of the Patents, including, without limitation,
filing of renewals, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings.
 
4

--------------------------------------------------------------------------------


 
(d) Agent’s Right to Take Action. If, after ten days written notice from the
Agent, the Company fails to perform or observe any of its covenants or
agreements set forth in this Section 5 or if the Company notifies the Agent that
it intends to abandon all or any part of the Collateral, the Agent may (but need
not) perform or observe such covenant or agreement or take steps to prevent such
intended abandonment on behalf and in the name, place, and stead of the Company
(or, in the case of intended abandonment, in the Agent’s own name) and may (but
need not) take any and all other actions that the Agent may reasonably deem
necessary to cure or correct such failure or prevent such intended abandonment. 


(e) Costs and Expenses. Except to the extent that the effect of such payment
would be to render any loan or forbearance of money usurious or otherwise
illegal under any applicable law, the Company shall pay the Agent on demand the
amount of all moneys expended and all costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Agent or the Secured Parties
in connection with or as a result of the Agent’s taking action under
subsection 5(d), except for intended abandonment of the Collateral by the
Company, or exercising its rights under Section 7, together with interest
thereon from the date expended or incurred by the Agent or Secured Parties.


(f) Use and Disposition of Collateral. The Company shall not make or permit to
be made any assignment, pledge or hypothecation of the Collateral other than
Permitted Liens or as permitted by Section 5(a) above, or grant any security
interest in the Collateral except for the Security Interest and Permitted Liens.
The Company shall not make or permit to be made any transfer of any Collateral,
except in the ordinary course of business or as permitted by Section 5(a) above,
and the Company shall remain at all times in possession of the Collateral owned
by it other than transfers to the Agent pursuant to the provisions hereof and as
otherwise provided in this Agreement. The Agent shall have the right, as the
true and lawful agent of the Company, with power of substitution for the Company
and in the Company’s name, the Agent’s name or otherwise, for the use and
benefit of the Agent and the Purchasers and solely to effect the purposes of
this Agreement, (i) to endorse the Company’s name upon any notes, acceptances,
checks, drafts, money orders or other evidences of payment with respect to the
Collateral that may come into its possession; (ii) to sign the name of the
Company on any invoice relating to any of the Collateral and (iii) upon the
occurrence and during the continuance of an event of default under this
Agreement or under the Notes, (A) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences or
instruments of payment relating to the Collateral or any part thereof, and the
Company hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed, (B) to demand, collect, receive payment of, give receipt
for, extend the time of payment of and give discharges and releases of all or
any of the Collateral and/or release the obligor thereon, (C) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (D) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to or pertaining to all or any of the Collateral, and (H) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Agent or any Secured Party to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the Agent or
such Secured Party or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby, and no action
taken by the Agent or any Secured Party or omitted to be taken with respect to
the Collateral or any part thereof shall give rise to any defense, counterclaim
or offset in favor of the Company or to any claim or action against the Agent or
any Secured Party in the absence of the gross negligence or willful misconduct
of the Agent or such Secured Party; and provided further, that the Agent shall
at all times act reasonably and in good faith. It is understood and agreed that
the appointment of the Agent as the agent of the Company for the purposes set
forth above in this Section 5(f) is coupled with an interest and is irrevocable.
The provisions of this Section 5(f) shall in no event relieve the Company of any
of its obligations hereunder with respect to the Collateral or any part thereof
(other than obligations which are impaired as a result of actions taken by the
Agent pursuant to this Section 5(f)) or impose any obligation on the Agent or
any Secured Party to proceed in any particular manner with respect to the
Collateral or any part thereof, or in any way limit the exercise by the Agent or
any Secured Party of any other or further right which it may have on the date of
this Agreement or hereafter, whether hereunder or by law or otherwise. Anytime
action is taken under this Section 5(f), prompt written notice of such action
shall be provided to the Company by the Agent.

5

--------------------------------------------------------------------------------



(g) Further Assurances. The Company agrees, at its expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Agent may from time to time
reasonably request for the assuring and preserving of the Security Interest and
the rights and remedies created hereby, including, without limitation, the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements or other documents in connection herewith. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Agent, duly endorsed
in a manner satisfactory to the Agent. The Company agrees to notify promptly the
Agent of any change in its corporate name or in the location of its chief
executive office, its chief place of business or the office where it keeps its
records.


(h) Subsidiaries. The Company has no subsidiaries at this time; however, should
the Company form any subsidiaries during the term of this Agreement, the Company
shall cause such subsidiaries to become a party to this Agreement and such
subsidiaries’ assets shall be made a part of the Collateral hereunder.
 
(i) Insurance. The Company shall, at its expense, keep the Collateral at all
times insured in a commercially reasonable manner for full value with nationally
recognized, reputable and sufficiently capitalized insurers. Such insurance
shall not be cancelable or not renewed by the Company and the Company shall take
all commercially reasonable actions to ensure that such insurance is not
cancelled. All risk of loss of, damage to or destruction of the Collateral shall
at all times be on the Company.
 
(j) Written Statements. The Company will furnish to Agent from time to time,
upon written request to the Company, written statements and schedules
identifying and describing the Collateral and any additions thereto and
substitutions thereof, in such detail as Agent may reasonably require, and will
maintain books and records pertaining to the Collateral in such detail, form and
scope as is customary in transactions such as this, and will advise Agent
promptly and in sufficient detail of any substantial change in the Collateral
and of the occurrence of any event which would have any material effect on the
value of any of the Collateral or on the lien and security interest granted to
the Secured Parties therein.
 
6

--------------------------------------------------------------------------------


 
(k) Notice of Default. The Company shall promptly give notice to the Agent of
the occurrence of any Event of Default (as defined in below) or of any event
which could, with the giving of notice or the passage of time, or both,
constitute an Event of Default.
 
Events of Default. Each of the following occurrences shall constitute an event
of default under this Agreement (herein called an “Event of Default”):


(a) an Event of Default, as defined in the Notes, shall occur;
 
(b) The Company shall fail promptly to observe or perform any covenant or
agreement herein binding on it and such failure is not cured within 15 days
after written notice from the Agent;
 
(c) there is any levy, seizure, or attachment of all or any material portion of
the Collateral, other than as set forth in this Agreement; or
 
(d) any of the representations or warranties contained in Section 4 shall prove
to have been incorrect in any material respect when made.
 
Remedies. Upon the occurrence of an Event of Default and at any time thereafter,
the Agent may, at its option, take any or all of the following actions:


(a) exercise any or all remedies available under this Agreement or the Notes
including, without limitation, any and all rights afforded to a secured party
under, and subject to its obligations contained in, the Uniform Commercial Code
as in effect in any state or other applicable law;


(b) sell, assign, transfer, pledge, encumber, or otherwise dispose of the
Collateral;


(c) enforce the Patents comprising the Collateral and if the Agent shall
commence any suit for such enforcement, the Company shall, at the request of the
Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by the Agent in aid of such enforcement; or


(d) incur expenses, including attorneys’ fees at the regular hourly rates of the
Agent’s counsel from time to time in effect, legal expenses and costs for the
exercise of any right or power under this Security Agreement, which expenses are
secured by this Security Agreement.


Any disposition of Collateral by the Agent shall be subject to the mandatory
requirements of applicable law and subject to the requirement that the Agent act
reasonably and in good faith. Subject to such conditions, the Agent may sell or
otherwise dispose of all or any part of the Collateral, at public or private
sale, for cash, upon credit or for future delivery as the Agent shall deem
appropriate. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of the Company, and the
Company hereby waives (to the extent permitted by law) all rights of redemption,
stay and appraisal which the Company now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. The
Agent shall give the Company ten (10) days’ written notice (which the Company
agrees is reasonable notice within the meaning of Section 9-504(3) of the
Uniform Commercial Code) of the Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot, as an entirety or in
separate parcels, as the Agent may (in its sole and absolute discretion)
determine. The Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Agent until the sale price is paid by the purchaser or
purchasers thereof, but the Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public sale made pursuant to this Section 7, any Secured Company
may bid for or purchase, free (to the extent permitted by law) from any right of
redemption, stay or appraisal on the part of the Company (all said rights being
also hereby waived and released to the extent permitted by law), with respect to
the Collateral or any part thereof offered for sale and any such Secured Party
may make payment on account thereof by using any claim then due and payable to
any such Secured Party from the Company as a credit against the purchase price,
and any such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to the
Company therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the Agent
shall be free to carry out such sale and purchase pursuant to such agreement,
and the Company shall not be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Agent
shall have entered into such an agreement all events of default shall have been
remedied and the Secured Obligations paid in full. The Company shall remain
liable for any deficiency. As an alternative to exercising the power of sale
herein conferred upon it, the Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver.

7

--------------------------------------------------------------------------------


 
Designation of the Agent. The Purchasers hereby irrevocably designate CAMOFI
Master LDC (and its successors and assigns) as their agent and CAMOFI Master LDC
hereby accepts such designation, in order to execute any and all instruments or
other documents on behalf of the Purchasers and to do any and all other acts or
things on behalf of the Purchasers that CAMOFI Master LDC (or its successors or
assigns) in its sole discretion deems necessary or advisable or that may be
required pursuant to this Agreement or otherwise, to exercise the Secured
Parties’ rights and remedies under this Agreement. None of the Purchasers may
take any action or exercise any rights under this Agreement except through
CAMOFI Master LDC as their agent. Each Secured Party hereby appoints the Agent
the attorney-in-fact of such Secured Party solely for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument which the Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable so long as this
Agreement and the Security Interest have not been terminated and coupled with an
interest.

8

--------------------------------------------------------------------------------


 
9. Application of Proceeds. The proceeds of any collection or sale of
Collateral, as well as any Collateral consisting of cash, shall be applied by
the Agent as follows:


FIRST, to the payment of all reasonable costs and expenses incurred by the Agent
in connection with such collection or sale or otherwise in connection with this
Agreement or any of the Secured Obligations, including, but not limited to, all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Agent hereunder on behalf of
the Company and any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder;


SECOND, pro rata to the payment in full of principal and interest in respect of
any amount of the Notes outstanding, subject to the last sentence of Section 2
of the Notes;


THIRD, to the Company, its successors and assigns, or as a court of competent
jurisdiction may otherwise direct.


Security Interest Absolute. All rights of the Secured Parties and the Agent
hereunder, the Security Interest, and all obligations of the Company hereunder,
shall be absolute and unconditional irrespective of (i) any partial invalidity
or unenforceability of the Note, any other agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or consent to any departure from the Notes, or any other agreement or
instrument, (iii) any exchange, release or nonperfection of any other
Collateral, or any release or amendment or waiver of or consent to or departure
from any guarantee, for all or any of the Secured Obligations, or (iv) any other
circumstance which might otherwise constitute a defense available to, or
discharge of the Company in respect of the Secured Obligations or in respect of
this Agreement.
 
Value of the Collateral. Each Secured Party acknowledges that it is familiar
with the Company or has independent access to information regarding the Company,
and is not relying upon any representations of the Company as to the value of
the Collateral being pledged hereunder or the present or future prospects or
value of the Company.
 
Miscellaneous. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by the Agent. A waiver signed by the Agent shall be effective
only in the specific instance and for the specific purpose given. Mere delay or
failure to act shall not preclude the exercise or enforcement of any of any
Secured Parties’ or the Agent’s rights or remedies. All rights and remedies of a
Secured Party shall be cumulative and may be exercised singularly or
concurrently, at the Agent’s option, and the exercise or enforcement of any one
such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other. The Secured Parties shall not be obligated to preserve
any rights the Company may have against prior parties, to realize on the
Collateral at all or in any particular manner or order, or to apply any cash
proceeds of the Collateral in any particular order of application. This
Agreement shall be binding upon and inure to the benefit of the Company and
Secured Parties and their respective participants, successors, and permitted
assigns and shall take effect when signed by the Company and Secured Parties,
and the Company waives notice of Secured Parties’ acceptance hereof; provided,
however, that the Secured Parties’ rights hereunder may not be transferred or
assigned to any third party without the prior written consent of the Company.
This Agreement shall be governed by the internal law of the State of New York
without regard to conflicts of law provisions. If any provision or application
of this Agreement is held unlawful or unenforceable in any respect, such
illegality or unenforceability shall not affect other provisions or applications
which can be given effect and this Agreement shall be construed as if the
unlawful or unenforceable provision or application had never been contained
herein or prescribed hereby. All representations and warranties contained in
this Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Secured Obligations. Any notices
required or permitted to be given under the terms hereof shall be sent by
certified or registered mail (return receipt requested) or delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile and shall be effective five days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party. The addresses for such
communications shall be:

9

--------------------------------------------------------------------------------


 
(i) If to the Company:
 
Debt Resolve, Inc.
707 Westchester Avenue, Lobby Level
White Plains, New York 10604
Attention: James D. Burchetta
Telephone: (914) 949-5500
Facsimile: (914) 428-3044
 
With a copy to:
 
Greenberg Traurig LLP
MetLife Building
200 Park Avenue, 15th Floor
New York, NY 10166
Attention: Spencer G. Feldman, Esq.
Telephone: (212) 801-9200
Facsimile: (212) 801-6400
 
(ii) If to the Agent:
 
CAMOFI Master LDC
c/o Centrecourt Asset Management
350 Madison Avenue, 8th Floor
New York, New York 10017
Attention: Keith D. Wellner, General Counsel
Telephone: (646) 758-6755
Facsimile: (646) 304-0500
 
10

--------------------------------------------------------------------------------


 

 
(iii)
If to a Purchaser: To the address and fax number set forth immediately below
such Purchaser’s name on the signature pages to this Agreement.

 
With copy to:
 
Capital Growth Financial, Inc.
225 NE Mizner Boulevard, Suite #750
Boca Raton, FL 33432
Attention: Alan Jacobs
Telephone: (561) 417-5680
Facsimile: (561) 417-5680


and


Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
Attention: Clifford A. Teller
Telephone: (212) 895-3500
Facsimile: (212) 895-3783
 
Each party shall provide notice to the other party of any change in address.
 
Waiver of Jury Trial: THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT THE COMPANY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE SECURED PARTIES ENTERING INTO THIS AGREEMENT.


Termination. This Agreement and the Security Interest shall terminate when all
the Secured Obligations have been fully and indefeasibly paid in full, at which
time the Agent shall execute and deliver to the Company all Uniform Commercial
Code termination statements and similar documents which the Company shall
reasonably request to evidence such termination; provided, however, that all
indemnities of the Company contained in this Agreement shall survive, and remain
operative and in full force and effect regardless of, the termination of this
Agreement for a period of six (6) months following the termination of this
Agreement.


[Remainder of page intentionally left blank; signature pages follow.]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed and delivered this Security
Agreement as of the date and year first written above.
 

        COMPANY:  
 

DEBT RESOLVE, INC.
 
  By:   /s/ James D. Burchetta  

--------------------------------------------------------------------------------

Name: James D. Burchetta
Title: Co-chairman, President and CEO

 

        AGENT:  
 

 CAMOFI MASTER LDC
 
  By:   /s/ Jeffrey M. Haas  

--------------------------------------------------------------------------------

Name: Jeffrey M. Haas
Title: Authorized Signatory

 

 
PURCHASERS:
 
The Purchasers executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.
 

 
12

--------------------------------------------------------------------------------



Annex A


Security Agreement
Purchaser Counterpart Signature Page


The undersigned, desiring to enter into this Security Agreement dated as of
_________________ ___, 2006 (the “Agreement”), between the undersigned, Debt
Resolve, Inc., a Delaware corporation (the “Company”), CAMOFI Master LDC, a
Cayman Islands limited duration company (the “Agent”), and the other parties
thereto, in or substantially in the form furnished to the undersigned, hereby
agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.
 
IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
_________________ ___, 2006.
 

 
PURCHASER: 
     
Name and Address, Fax No. and Social Security No./EIN of Purchaser: 
   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     Fax No.:  _____________________________________      
Soc. Sec. No./EIN: ________________________________
     
If a partnership, corporation, trust or other business entity: 
              By:        

--------------------------------------------------------------------------------

Name:
Title: 
       
If  an individual: 
         

--------------------------------------------------------------------------------

Signature  


13

--------------------------------------------------------------------------------



SCHEDULE A



Collateral Locations


707 Westchester Avenue, Lobby Level
White Plains, New York 10604
(also principal executive office)



Federal Employer Identification Number:


33-0889197



Patents Described in Section 4(c):


None.



14

--------------------------------------------------------------------------------



EXHIBIT A


DESCRIPTION OF COLLATERAL


The term “Collateral” shall mean all of the Company’s now owned or hereafter
acquired right, title, and interest in and to each of the following, together
with all present and future additions, attachments and accessions thereto and
all substitutions therefor and replacements thereof, and all copies or originals
of all records and documents relating thereto:
 
(a) All “accounts,” as that term is defined in Article 9 of the Uniform
Commercial Code, as in effect in the State of New York (“UCC”), including,
without limitation, every right to payment for goods or other property of any
kind sold or leased or for services rendered or for any other transaction,
whether or not the right to payment has been earned by performance, and
including without limitation every account receivable, all purchase orders, all
interest in goods the sale or lease of which gives rise to the right to payment
(including returned or repossessed goods and unpaid seller’s rights), and the
rights pertaining to such goods, including the right to stoppage in transit,
every right to payment under any contract, and every lien, guaranty, or security
interest that secures a right to payment for any of the foregoing (“Accounts”);
 
(b) All chattel paper, consisting of a writing or writings evidencing both a
monetary obligation and a security interest in or lease of goods, together with
any guarantees, letters of credit, and other security therefore (“Chattel
Paper”);
 
(c) All “deposit accounts,” as defined in the UCC (“Deposit Accounts”);
 
(d) All “inventory” of whatever kind, as that term is used in the UCC, including
without limitation all goods held by the Company for sale or lease, goods
furnished or to be furnished under a contract for service, and supplies,
packaging, raw materials, goods in transit, work-in-process, and materials used
or consumed or to be used or consumed in the Company’s business, or in the
processing, packaging, or shipping of same, all finished goods, and all
property, the sale or lease of which has given rise to Accounts, Chattel Paper,
or Instruments, and that has been returned to the Company or repossessed by the
Company or stopped in transit, and all warranties and related claims, credits,
setoffs, and other rights of recovery with respect to any of the foregoing
(“Inventory”);
 
(e) All “equipment,” as that term is used in the UCC, including without
limitation all equipment, machinery, and other property held for use in or
purchased for the Company’s business, together with all increases, parts,
fittings, accessories, repair equipment, and special tools now or later affixed
to, or used in connection with, that property, all transferable rights of the
Company to the licenses and warranties (express and implied) received from the
sellers and manufacturers of the foregoing property, all related claims,
credits, setoffs, and other rights of recovery (“Equipment”);
 
(f) All “instruments,” including without limitation every instrument of any
kind, as that term is used in the UCC, and includes every promissory note,
negotiable instrument, certificated security, or other writing that evidences a
right to payment of money, that is not a lease or security agreement, and that
is transferred in the ordinary course of business by delivery with any necessary
assignment or indorsement (“Instruments”);
 
15

--------------------------------------------------------------------------------


 
(g) “Investment property,” as that term is defined in the UCC (“Investment
Property”);
 
(h) All documents, including without limitation any paper that is treated in the
regular course of business as adequate evidence that the person in possession of
the paper is entitled to receive, hold, and dispose of the goods the paper
covers, including warehouse receipts, bills of lading, certificates of title,
and applications for certificates of title;
 
(i) All “general intangibles” of any kind, as that term is used in the UCC, and
includes without limitation all intangible personal property other than
Accounts, Documents, Instruments, and Chattel Paper, and includes without
limitation money, contract rights, corporate or other business records, deposit
accounts, inventions, designs, formulas, Patents (as defined in Section 2 of
this Agreement), service marks, trademarks, trade names, trade secrets,
engineering drawings, goodwill, rights to prepaid expenses, registrations,
franchises, copyrights, licenses, customer lists, computer programs and other
software, source code, tax refund claims, royalty, licensing and product rights,
all claims under guarantees, security interests or other security held by or
granted to the Company to secure payment of any of the Accounts by an Account
Debtor, all indemnification rights, and rights to retrieval from third parties
of electronically processed and recorded data pertaining to any Collateral,
things in action, items, checks, drafts, and orders in transit to or from the
Company, credits or deposits of the Company (whether general or special) that
are held by Secured Parties (“General Intangibles”);
 
(j) All Instruments, including stock certificates and membership interest
certificates, evidencing ownership in any and all subsidiaries of the Company;
 
(k) “Supporting obligations,” as that term is defined in the UCC (“Supporting
Obligations”); and
 
(l) To the extent not listed above in this Exhibit A as original collateral,
proceeds and products of the foregoing.

16

--------------------------------------------------------------------------------





 